DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 11/30/2021 Claims 11-30 are currently pending with claims 13-30 non-elected do to a restriction requirement. Therefore, claims 11 and 12 are examined below. The earliest effective filing date of the present application is 5/12/2017.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through
MPEP §2106.07(c).

Regarding Step 1
Claims 11 and 12 are directed toward a device (apparatus). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1]
Claims 11 and 12 are directed toward the judicial exception of an abstract idea. 
Regarding independent claim11, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
which is configured to receive payment by cash and payment by electronic money, the POS terminal device comprising a processor configured to settle a payment, for a product price of a product to be purchased by a customer, by any of the cash, the electronic money, and the cash and the electronic money, a memory storing instructions, a clerk display unit, and a customer display, 
wherein the processor is configured to process the instructions to:
receive, before reception of the payment by the electronic money, an input of a scheduled electronic money payment amount which is to be paid by the electronic money by the customer and which is smaller than the product price; subtract the scheduled electronic money payment amount from the product price to calculate an amount corresponding to the payment by the cash, display the amount corresponding to the payment by the cash;
receive, for the amount corresponding to the payment by the cash, the payment by the cash; 
subtract from the product price the amount corresponding to the payment by the cash to calculate an insufficient amount; and 
receive, for the insufficient amount, the payment by the electronic money to settle the payment of the product price
The Applicant's Specification titled "POS Terminal Device and POS System" emphasizes the business need completing a transaction, "[S]ettle the payment of a product to be purchased, support not only payment by cash but also payment by electronic money" (Specification [0002]) and further emphasize the business problem for "provide a POS terminal device capable of setting the amount of payment by electronic money to any amount desired by a customer." (Specification [0009]). Thus, settling of a payment transaction according to the Specification is a business concept being addressed by the claimed invention.
 bolded claim limitations above demonstrate, independent claims 11 is directed to the abstract idea of determining an amount due in electronic money and cash, which is considered mathematical concepts and/or certain methods of organizing human activity because the underlined claim limitations pertain to (i) mathematical calculations; and/or (ii) commercial/legal interactions. See MPEP §2106.04(a)(2).
Applicant’s claim limitations are also directed towards mathematical concepts because the limitations recite subtracting of amounts from price, which pertain to " mathematical relationships, mathematical formulas or equations, and mathematical calculation" categorized under mathematical calculations. See MPEP §2106.04( a)(2)(I)(c.) giving the example of multiplication.
Furthermore, Applicant's claims as recited above provide a business solution of calculating transaction amounts. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite processing of a transaction, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II)(B).
Dependent claim 12 further limits the abstract ideas, such as the printing on a receipt sheet in accordance with an instruction stored wherein process the instruction to print, after reception of the payment by the cash and, in case where there is a change, before reception of the payment by the electronic money, a temporary receipt in which at least the amount corresponding to the payment by the cash and an amount of the change are written, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claim 11.

Regarding Step 2A [prong 2]
Claims 11 and 12 fail to integrate the abstract idea into a practical application. Independent claim 11 include the following additional elements which do not amount to a practical application:
which is configured to receive payment by cash and payment by electronic money, the POS terminal device comprising a processor configured to settle a payment, for a product price of a product to be purchased by a customer, by any of the cash, the electronic money, and the , a memory storing instructions, a clerk display unit, and a customer display, 
wherein the processor is configured to process the instructions to:
receive, before reception of the payment by the electronic money, an input of a scheduled electronic money payment amount which is to be paid by the electronic money by the customer and which is smaller than the product price; subtract the scheduled electronic money payment amount from the product price to calculate an amount corresponding to the payment by the cash, display the amount corresponding to the payment by the cash;
receive, for the amount corresponding to the payment by the cash, the payment by the cash; 
subtract from the product price the amount corresponding to the payment by the cash to calculate an insufficient amount; and 
receive, for the insufficient amount, the payment by the electronic money to settle the payment of the product price
The bolded limitations recited above in independent claim 111 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of POS terminal device, processor, memory, clerk display, and customer display which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "Referring to Fig. 2 (b), the POS terminal device 120A (120B) is constructed of a computer, and includes an input unit 122 configured to DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of a "settle the payment of a product to be purchased, support not only payment by cash but also payment by electronic money." (Spec. [0002]). Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.04.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to calculate and process a payment with electronic money and cash and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See 
Dependent claim 12 merely incorporate the additional elements recited above, and further limits the abstract idea of independent claim11, for example, claim 12 further defining displaying of the information in the form of a receipt, but these features only serve to further limit the abstract idea of independent claims 1. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.

Regarding Step 2B
Claims 11 and 12 do not amount to significantly more than the abstract idea. Independent claims 11 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
which is configured to receive payment by cash and payment by electronic money, the POS terminal device comprising a processor configured to settle a payment, for a product price of a product to be purchased by a customer, by any of the cash, the electronic money, and the cash and the electronic money, a memory storing instructions, a clerk display unit, and a customer display, 
wherein the processor is configured to process the instructions to:
receive, before reception of the payment by the electronic money, an input of a scheduled electronic money payment amount which is to be paid by the electronic money by the customer and which is smaller than the product price; subtract the scheduled electronic money payment amount from the product price to calculate an amount corresponding to the payment by the cash, display the amount corresponding to the payment by the cash;
receive, for the amount corresponding to the payment by the cash, the payment by the cash; 

receive, for the insufficient amount, the payment by the electronic money to settle the payment of the product price.
The bolded limitations recited above in independent claim 111 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of POS terminal device, processor, memory, clerk display, and customer display. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the fie Id; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Specifically, for a POS terminal device and processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory; and for clerk display and customer display see MPEP §2106.05(d) (II) (iv) discussing presenting offers and gathering statistics. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because POS terminal device, processor, memory, and printer are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a POS terminal device and processor see MPEP §2106.05(d) (II) 
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 11 and 12 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Allowable Subject Matter over Prior Art
5.	The reason for claims are allowable subject matter over the prior art of claims 11 and 12 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The closest prior art of record, U.S. App. No. 2014/0195425 (“Campos”) and U.S. App. No. 2017/0011375 (“Takasu”). Neither Campos nor Takasu teach a device process a payment using an initial scheduled electronic money payment for a lesser amount than the product price, subtracting the scheduled electronic money payment from the product price, displaying the amount need in cash to complete payment, receive an insufficient amount of cash for the remainder, and receiving the remainder of the product price using electronic money to settle the payment. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.

Response to Arguments
6.	Applicant’s arguments, see Remarks, filed 11/30/2021, with respect to 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The 112(b) rejections of claim 11 and 12 have been withdrawn. 
7.	Applicant's arguments, see Remarks, filed 11/30/2021, with respect to 35 U.S.C. §101 have been fully considered but they are not persuasive. 
	Applicant argues:

    PNG
    media_image1.png
    410
    636
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    138
    643
    media_image2.png
    Greyscale
 
Examiner disagrees. Applicant’s argument that the claims amount to be solve a “practical problem” or “technology that solves these problems” under Step 2A of the MPEP §2106.04 analysis is not persuasive because an improvement (controlling of funds) of conventional (point of sale) technologies is not a technical solution to a technical problem. Instead the argued McRo, Inc v. Bandai Namco Games AM).” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to commerce (i.e., management of funds, e.g., see [0008] of the originally filed Specification) rather than technical/technological improvements to those disclosed in, for example, MPEP and Examples 37-42 of the 2019 PEG. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL JARED WALKER/Examiner, Art Unit 3687
Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687